NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   STEVEN MARQUEZ LIRA, Appellant.

                             No. 1 CA-CR 18-0337
                              FILED 3-12-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-130341-001
            The Honorable David V. Seyer, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                              STATE v. LIRA
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge Kenton D. Jones joined.


W I N T H R O P, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Steven
Marquez Lira has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Lira was convicted of two class 4 felonies pursuant to Arizona Revised
Statutes (“A.R.S.”) section 28-1383(A)(1): one count of aggravated DUI with
a suspended license; and one count of aggravated driving a vehicle with a
blood-alcohol concentration greater than 0.08 percent with a suspended
license. Lira was given an opportunity to file a supplemental brief in propria
persona; he has not done so. Finding no error upon reviewing the record,
we affirm Lira’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Lira. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3             One night in June 2017, Officer Borovac initiated a traffic stop
after he observed Lira’s truck with one broken taillight swerving back and
forth within its lane. Officer Borovac testified that when he approached
Lira’s rolled-down driver window, he observed Lira’s eyes were bloodshot
and watery, Lira responded to questions with slurred speech, and an odor
of alcohol emanated from the vehicle. Lira told Officer Borovac that he had
consumed five beers prior to driving, and that his driver’s license was
suspended. Officer Borovac then administered field sobriety tests to Lira;
the results of each such test indicated impairment. Officer Borovac arrested
Lira for DUI, and shortly thereafter a blood test was administered to Lira
pursuant to a warrant. The forensic toxicologist testified as to the chain of
custody, and that Lira’s blood-alcohol content was 0.197—over three times
the legal limit.




                                      2
                              STATE v. LIRA
                            Decision of the Court

¶4             Maria Carlon of the Arizona Department of Transportation
Motor Vehicle Division testified that Lira had a suspended license on his
date of arrest; that he had been notified of the suspension multiple times
prior to that date; and that he was even personally served one such notice
by a police officer.

¶5             After the State rested, Lira moved for acquittal pursuant to
Arizona Rule of Criminal Procedure 20; the court denied the motion. Lira
did not testify and did not otherwise present a defense. The court properly
instructed the jury as to each count, and after closing arguments the case
was presented to an eight-member jury which returned unanimous guilty
verdicts as to both counts.

¶6             The court later sentenced Lira to serve five months in prison
with two days’ pre-incarceration credit, to be followed by four years’
probation. The court further ordered Lira to pay a number of fees and
penalties related to his probation and rehabilitation, including two DUI
fines each totaling $1,372.50. Lira’s fingerprint was affixed to the sentencing
order before the court. Lira timely appealed. We have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution, and A.R.S.
§§ 12-120.21(A)(1), 13-0431, and -4033(a)(1).

                                 ANALYSIS

¶7            We review Lira’s convictions and sentences for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011) (citation
omitted). Counsel for Lira has advised this Court that after a diligent search
of the entire record, counsel has found no arguable question of law. We
have read and considered counsel’s brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 300, and find none. All the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. Lira was represented by counsel at all stages of the
proceedings, and the sentences imposed were within the statutory
guidelines. Accordingly, we decline to order further briefing and affirm
Lira’s convictions and sentences.

¶8             Upon the filing of this decision, defense counsel shall inform
Lira of the status of the appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Lira shall have thirty days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.



                                      3
                           STATE v. LIRA
                         Decision of the Court

                             CONCLUSION

¶9           For the foregoing reasons, we affirm Lira’s convictions and
sentences.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      4